Case 3:17-cv-01104-VLB Document 82-67 Filed 05/15/19 Page 1 of 3




                  Exhibit 67
             Case 3:17-cv-01104-VLB Document 82-67 Filed 05/15/19 Page 2 of 3




From:                     Roberto Gonzalez Echevarria [roberto.echevarria@yale.edu]
Sent:                     Wednesday, July 22, 2015 6:29 AM
To:                       Birkenmaier, Anke
Subject:                  Re: Gracias par las libros!


Anke querida, tu eres muy disciplinada y sabras administrar tu tiempo. Mi metodo era levantarme muy
temprano, hacer mi trabajo de investigacion y escritura, ya eso de las onces Hamar a Sandra y preguntarle como
iban las cosas en el Departamento. Por cierto, Sandra murio hace poco mas de un mes. Me ha dolido mucho.
Lo del Depatamento ha sido obra de Anibal y algunos juniors que no recibieron tenure o temen que no lo van a
recibir, sobre todo Susan Byrne, que ha resultado ser diabolica. Pero la administracion los legitimo ordenando
una investigacion del Departamento. Se que tengo tu apoyo y el de muchos otros exalumnos mios. Te extrafi.o,
muchos besos, Roberto

2015-07-21 10:50 GMT-04:00 Birkenmaier, Anke <abirkenm@indiana.edu>:

Querido Roberto,


Muchas gracias por los dos libros que me enviaste, en particular la novela de Ena Lucia Portela me ha
intcresado mucho, y la cdicion de Iraida Lopez ha sido inusual al habcr rcsultado de su colaboracion con la
autora-aunque parece que despues el contacto se perdio, Ena Lucia parece que es un poco rara. Aqui va un
enlace a un numero especial de una revista que salio en Espana sobre Ena Lucia, con un articulo mio. Solo para
que sepas que sigo activa como lectora y critica en literatura cubana.

http://revistes.uab.cat/mitologias/issue/view/vl 0/showToc



Acaba de cmpczar mi pucsto como dircctora dcl Centro de cstudios latinoamcricanos aqui, y cstoy un poquito
preocupada por balancear la investigacion con la administracion. Voy a tener que ser disciplinada. Pero acabo
de terminar y enviar a una revista un articulo sobre la Dolores Rondon de Severo Sarduy, comparando el guion
de radio con el capitulo de la novela. Hice contacto con Werner Spies, el historiador del arte aleman y amigo de
Sarduy en Paris. Hablo con temura de Sarduy, que habia sido un gran amigo, y muy inteligente, "flexible como
un gato," dijo. Parece que fue Spies quien establecio el contacto con la radio alemana, y mando a pedir una
cantidad grande de dramas radiof6nieos los grandes escritores franceses del momento, entre ellos Nathalie
Sarrautc, Robert Pingct, y tambicn Sarduy. La Dolores Rondon por su partc fue anunciada como la primcra obra
radiof6nica de un escritor latinoamericano, escrita para la radio alemana. Es interesante, no?

Estoy terminando de formatear el manuscrito final del libro sobre antropologia y literatura, debo enviarlo en una
semana a la University of Virginia Press. Debe salir publicado en 2016, por fin.



Finalmente, te tengo la triste noticia del fallecimiento de Gustavo Sainz, te enteraste, no cierto? Te copio abajo
la noticia que salio en el Herald Times de Bloomington. No lo pude conocer mucho, evitaba el departamento en
los ultimos afios, me lo encontre solo una vez en el pasillo, y luego se jubilo, hace como tres afios.




                                                                                                              BYRNE007611
                Case 3:17-cv-01104-VLB Document 82-67 Filed 05/15/19 Page 3 of 3


Bueno, y luego otra noticia, mas material: el Departamento de Espanol y Portugues se muda a un nuevo edificio
que construyeron al lado de la Biblioteca Wells, se llama el Global and International Studies Building, 355
North Jordan Avenue, Bloomington, IN 47405-1105. Me hace ilusi6n irnos al nuevo edificio, pero si sera un
cambio.



Espero que estes bien de salud, y que hayan podido salir de viaje en este verano. Me encontre con Charlotte en
LASA, y me dijo que el ambiente en el departamento no estaba bien. Note dejes deprimir, has hecho tanto par
nuestro campo, par la universidad, y par tus estudiantes, y muchisimos de nosotros sabemos lo mucho que te
debemos.



Te mando un abrazo fuerte,

Anke



Gustavo Sainz, 74


JULY 13, 1940-JUNE 26, 2015


Gustavo Sainz, 74, Bloomington, Emeritus Professor at Indiana University and Guggenheim Fellow, passed away Friday, June 26,
2015, at Indiana University Health Hospice House. At the lime of his death, Gustavo was surrounded by his beloved sons, Claudio and
Marcio Sainz, attentive caregivers of their dear father as he progressively reached the last stages of Alzheimer's disease.


An internationally recognized author born in Mexico City, Gustavo Sainz published 18 novels, which were translated to many languages
all over the world, countless articles, and several children's books. A passionate book and art collector and winner of many coveted
prizes in the United States, Mexico and Canada, Gustavo was a celebrated Professor at Indiana University in Bloomington, Middlebury
College in Vermont, University of New Mexico in Albuquerque, and National Autonomous University of Mexico in Mexico City.


Following his wishes, there will be no service or viewing. The family will hold a private celebration of life at a later date. In lieu of
flowers, contributions can be made to the Alzheimers Association, 50 E. 91st St. #100, Indianapolis, IN 46240.


Funeral arrangements are entrusted to Southern Indiana Cremation Society, LLC.




***********************************************

Anke Birkenmaier, Ph.D.

Associate Professor, Department of Spanish and Portuguese

Director, Center for Latin American and Caribbean Studies

Indiana University, Bloomington

http://www.indiana.edu/~clac s/

                                                                        2




                                                                                                                                            BYRNE007612
